Citation Nr: 0507032	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for a respiratory disorder, 
including nasal polyps.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the Chief, 
Medical Administration Services, of the Department of 
Veterans Affairs (VA) Chalmers P. Wylie Outpatient Clinic in 
Columbus, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On a VA Form 9, Appeal to Board of Veterans' Appeals, 
received at the RO in Septembr 2003, the veteran requested a 
hearing before a Member of the Board.  Thereafter, a notation 
in the claims file reflects that the veteran desired a video 
conference hearing in connection with this appeal.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700.  The 
importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule such a hearing.  38 U.S.C.A. 
§ 7107; 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 
20.904 (a)(3).




Accordingly, the case must be remanded to the RO for the 
following action:

The RO should clarify with the veteran 
whether he wants a videoconference Board 
hearing or a Travel Board hearing.  The 
veteran should then be scheduled for the 
appropriate hearing.  He should be 
informed of the date, time and location 
of such hearing, and a copy of the notice 
letter should be associated with the 
claims file.  After the hearing is 
conducted, or in the event the veteran 
cancels the hearing or fails to appear, 
the case should be returned to the Board.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




